           Case 1:19-cv-00651-DAD-EPG Document 42 Filed 06/05/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   GARY PAUL SMITH,                             Case No. 1:19-cv-00651-DAD-EPG (PC)
11                 Plaintiff,                     ORDER VACATING FINDINGS AND
                                                  RECOMMENDATIONS
12         v.
                                                  (ECF No. 39)
13   GAVIN NEWSOME, et al.,
                                                  ORDER GRANTING RETROACTIVE
14               Defendants.                      LEAVE TO AMEND
15                                                (ECF No. 41)
16

17
            Gary Paul Smith (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18
     pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. On May 7, 2020, the
19
     Court issued its findings and recommendations, recommending that Plaintiff’s third amended
20
     complaint be dismissed, with leave to amend. (ECF No. 39). The Court recommended that
21
     Plaintiff’s fourth amended complaint be limited to 20 pages.
22
            On June 2, 2020, Plaintiff filed a 19-page Fourth Amended Complaint. (ECF No. 41).
23
     Although leave had not yet been granted, in the interest of justice, the Court will retroactively
24
     grant leave to file the Fourth Amended Complaint. See Fed. R. Civ. P 15(a)(2) (“In all other
25
     cases, a party may amend its pleading only with the opposing party’s written consent or the
26
     court’s leave. The Court should freely give leave when justice so requires.”).
27
            The Court will screen Plaintiff’s Fourth Amended Complaint in due course.
28


                                                      1
          Case 1:19-cv-00651-DAD-EPG Document 42 Filed 06/05/20 Page 2 of 2



 1        Accordingly, it is HEREBY ORDERED that:
 2              1. Plaintiff is GRANTED leave to amend his Third Amended Complaint, and his
 3                 Fourth Amended Complaint (ECF No. 41) is accepted for filing; and
 4              2. The findings and recommendations issued on May 7, 2020 are VACATED.
 5
     IT IS SO ORDERED.
 6

 7
       Dated:     June 5, 2020                            /s/
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 2
